United States Court of Appeals
                          For the Eighth Circuit
                    ______________________________

                              No. 12-3236
                    ______________________________

                          United States of America

                                     Plaintiff - Appellee

                                      v.

                             Dominic A. Rickett

                                    Defendant - Appellant
                              _____________

                   Appeal from United States District Court
              for the Western District of Missouri - Kansas City
                              _____________

                          Submitted: April 9, 2013
                            Filed: June 28, 2013
                               [Unpublished]
                              _____________

Before COLLOTON and SHEPHERD, Circuit Judges, and ROSE,1 District Judge.
                         _____________


PER CURIAM.




     1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa, sitting by designation.
      Dominic A. Rickett pled guilty to unlawful possession of ammunition as a
previously convicted felon, in violation of 18 U.S.C. § 922(g)(1). After finding that
Rickett had at least three prior convictions for violent felonies, the district court2
sentenced Rickett to the mandatory minimum sentence of 15 years’ imprisonment
under the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e). Rickett
appeals, and we affirm.

      First, Rickett challenges the district court’s use of two burglary convictions as
ACCA-qualifying offenses. Rickett claims the burglaries do not qualify as separate
violent felonies under the ACCA because they were committed on the same day and
he was given concurrent sentences for the crimes.

      We review de novo a district court’s determination that a defendant’s criminal
convictions are predicate offenses under the ACCA. United States v. Willoughby,
653 F.3d 738, 741 (8th Cir. 2011) (citation omitted).

      “Under the ACCA, each distinct ‘criminal episode’—as opposed to a
‘continuous course of conduct’—is a separate predicate offense.” United States v.
Chappell, 704 F.3d 551, 552 (8th Cir. 2013) (quoting United States v. Mason, 440
F.3d 1056, 1057–58 (8th Cir. 2006)). “[A] criminal offense is a distinct criminal
episode when it occurs in a different location and at a different time.” Id.

      Rickett’s burglary offenses occurred forty minutes apart, at separate residences,
involved different victims, and were charged under separate case numbers. Such
convictions trigger section 924(e) enhancement. See, e.g., United States v. Gray, 85
F.3d 380, 381 (8th Cir. 1996) (finding two burglaries separated by twenty-five



      2
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.

                                         -2-
minutes, for which the defendant received concurrent sentences, were discrete
predicate offenses within the meaning of section 924(e)).

      Rickett next contends his sentence is unreasonable under the United States
Sentencing Guidelines in light of 18 U.S.C. § 3553(a). Because Rickett was
sentenced to the minimum term of imprisonment mandated by the ACCA,
“‘reasonableness’ under the Guidelines is not implicated.” See United States v.
Samuels, 543 F.3d 1013, 1021 (8th Cir. 2008), cert. denied, – U.S. –, 129 S. Ct. 1921
(2009) (conducting a reasonableness review unnecessary where a mandatory
minimum sentence under the Controlled Substances Act was imposed).

       Finally, Rickett argues his sentence constitutes cruel and unusual punishment
in violation of the Eighth Amendment. We review this issue de novo. United States
v. Montgomery, 701 F.3d 1218, 1224 (8th Cir. 2012), cert. denied, No. 12-10194,
2013 WL 1935323 (U.S. June 10, 2013).

      Rickett’s argument is foreclosed by a long line of cases in which we held the
mandatory minimum sentence provisions of section 924(e) do not constitute cruel
and unusual punishment. Id.; United States v. Whaley, 552 F.3d 904, 907 (8th Cir.
2009); United States v. Harris, 324 F.3d 602, 607 (8th Cir. 2003); United States v.
Yirkovsky, 259 F.3d 704, 707 (8th Cir. 2001); United States v. Villar, 184 F.3d 801,
803 (8th Cir. 1999). We reject Rickett’s Eighth Amendment challenge.

      For the reasons stated above, the judgment of the district court is affirmed.
                      ______________________________




                                         -3-